ORDER

PER CURIAM.
Jerome Williams (Defendant) appeals from the judgment upon his convictions by a jury for one count of first-degree murder, in violation of Section 565.020, RSMo 20001 and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to a term of life imprisonment without the possibility of parole for the murder conviction and to a term of life imprisonment with the possibility of parole for the armed criminal action conviction, both terms to be served consecutively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, as amended.